Mr. Justice Duncan delivered the opinion of the court. Abstract of the Decision. 1. Evidence, § 33*—presumption in the absence of proof of the laws of another State. In the absence of any proof in support of a special plea averring the law of another State, it will be presumed that the common law prevails in that State and that the decisions of the courts of this State embody a correct exposition of the common law as it prevails in that State. 2. Banks and banking, § 126*—when drawing of check operates as assignment of funds on deposit. Under the common law in this State the drawing of a check upon a banker by a drawer having funds in his bank operates as an assignment to the drawee of the legal title to so much of the fund on deposit as is named in the check, as between the drawer and drawee; but in order to charge the bank with the amount of the check, it is necessary that the check be presented for payment, or some other act equivalent thereto, and that it be shown that the drawer had at the time of presentment sufficient funds to pay the check. 3. Gifts, § 32*—when delivery of check constitutes gift causa mortis of deposit. A delivery by a donor of a check for a greater sum than was on deposit in the bank with intent to transfer and deliver the deposit and no more, held to constitute a completed gift causa mortis of the amount of the deposit, and to entitle the donee to maintain an action against the executor to recover the same where the latter wrongfuly withdrew it from the bank. 4. Gifts, § 36*—authority to revoke gift causa mortis. After a delivery of a gift causa mortis to the donee by the donor, and after the death of the donor without revoking the gift, the legal representatives and heirs have no power or authority to revoke the gift.